Filed 12/20/22 P. v. Cooper CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D080896

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. RIF135518)

 MEIKEL JEROME COOPER,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Riverside County,
William S. Lebov, Judge. (Retired Judge of the Yolo Sup. Ct. assigned by the
Chief Justice pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.
         David P. Lampkin, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2008, a jury found Meikel Jerome Cooper guilty of second degree

murder (Pen. Code,1 § 187, subd. (a)), attempted voluntary manslaughter
(§§ 664 & 192), and shooting into an inhabited building (§ 246). The jury


1        All further statutory references are to the Penal Code.
found true firearm allegations under sections 12022.53, subdivision (c) and
12022.5, subdivision (a). The court sentenced Cooper to an indeterminate
term of 42 years to life.
      Cooper appealed and this court affirmed the convictions in an
unpublished opinion. (People v. Cooper et al. (Mar. 8, 2011, D058080).)
      In 2019, Cooper filed his first petition for resentencing under former
section 1170.95 (renumbered 1172.6). The trial court denied the petition
finding that Cooper, the actual shooter, was not eligible for relief. This court
affirmed the denial of Cooper’s petition in an unpublished opinion. (People v.
Cooper (May 13, 2022, D079588).)
      Undaunted, Cooper filed a second petition for resentencing under
section 1172.6. The court again, appointed counsel, reviewed the record and
held a hearing. Once again, the court denied the petition. At the hearing the
following discussion took place:
         “[THE PROSECUTOR]: Based upon the materials that I
         provided [defense counsel]–the jury instructions were in
         imaging–nothing on natural and probable consequences or
         felony murder were given to the defendant’s jury. He was
         the actual shooter. So at this point in time, we’d ask that
         the petition be denied.

         “THE COURT: [Defense counsel]?

         “[DEFENSE COUNSEL]: Your honor, I have confirmed
         everything that [the prosecutor] just referred to, and I’ll
         submit.

         “THE COURT: Thank you. Petition is denied.”

      Once again, Cooper filed a notice of appeal challenging the denial of his
resentencing petition.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any

                                       2
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Cooper the opportunity to
file his own brief on appeal, but he has not responded.
      We will not include a statement of facts in this opinion since we
discussed the facts of the offenses in the original appeal.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified a possible issue which was considered in evaluating the
potential merits of this appeal: Whether the court erred in relying on the oral
representations of counsel to deny Cooper’s petition.
      We have reviewed the record for error as required by Wende and
Anders. We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Cooper on this appeal.
                                DISPOSITION
      The order denying Cooper’s second petition for resentencing under
section 1172.6 is affirmed.



                                                        HUFFMAN, Acting P. J.

WE CONCUR:



IRION, J.



DO, J.


                                        3